Citation Nr: 1123877	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-45 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his brother presented testimony during a hearing conducted by the undersigned Veterans Law Judge at the RO in December 2010, and a transcript of the hearing is contained in the claims folder.  

Although the statement of the case lists two issues, posttraumatic stress disorder and a nervous breakdown, in keeping with the judicial decision in t Clemons v. Shinseki, 23 Vet.App. 1 (2009), the Board believes that the Veteran's claim is one of service connection for psychiatric disability, however diagnosed.  Accordingly, the Board has listed the issue as shown on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A November 1977 VA medical record contained in the Veteran's claims folder reports that a State Mental Hospitalization had occurred in May 1975.  Additionally, during the Veteran's December 2010 hearing, he testified that he had heard voices in service and that he had first been treated at the Bull Street Columbia Mental Health Facility about one month after service discharge.  He also indicated that he had been treated at the VA Hospital in Charleston, South Carolina in about 1974 or 1975.  The earliest post-service treatment report currently contained in the claims folder is dated in September 1977, indicating that the Veteran had been in the South Carolina State Hospital 12 months beforehand.  Accordingly, attempts should be made to obtain any additional medical records of treatment which are available from service discharge in October 1974 through 1977.  This should be followed by a VA examination as indicated below.  38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain any available VA or private medical records dating from October 1974 through 1977, from either the Charleston, South Carolina VA Medical Center, the Bull Street Columbia Mental Health Facility, or the South Carolina State Hospital, or any other facility the Veteran identifies.  

2.  Thereafter, the RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current psychiatric pathology.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current psychiatric disorder was manifested during active service and as to whether a psychosis was manifest to a degree of 10 percent within one year of service separation.  The examiner should provide a rationale for the opinion.

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disability.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


